Citation Nr: 1136185	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disability, to include as secondary to right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.  He also served in the National Guard for 24 years, ending in February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was previously before the Board in May 2009.  The Board reopened the claims and remanded the issues so that treatment records could be requested, the Veteran's dates of service could be verified, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for right knee and low back disorders, and relates both disabilities to injuries sustained during active duty for training with the National Guard.  He indicates that he injured his right knee when he twisted it after stepping in a hole in 1986/1987, and that he injured his back when he exited a vehicle in 2004.  

A review of his service treatment records from his time serving from 1967 to 1969 shows that he did not suffer a knee or back injury during active service between November1967 and September 1969.  His September 1969 discharge examination revealed a clinically normal spine, and clinically normal lower extremities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Significantly, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service treatment records show that in July 1986, during ACDUTRA, the Veteran twisted his right knee.  He was assessed with a right knee muscle and ligament sprain.  At a November 1989 periodic National Guard evaluation the appellant reported that a sprained knee which was "getting better."  Clinical evaluation of his lower extremities revealed normal findings.  

In September 1991, the Veteran was afforded a VA examination, where he reported a history of twisting his right knee in 1988, and receiving treatment therefor.  Physical examination of the knee revealed a full range of motion, no fluid build-up, and no instability.  He had a normal gait.  There was evidence of quadriceps pain.  X-rays showed a preserved joint space, normal interarticular calcific densities, intact soft tissues and intact bony densities.  A right knee disorder was not diagnosed.  

Private treatment records from the St. James Rural Family Health Center include March 1992 regarding treatment for right knee pain.  The Veteran reported falling from a six foot ladder and landing on his right knee.  He reported swelling and pain.  He also reported his prior right knee twisting injury during ACDUTRA.  He reported going to the emergency room immediately after falling and that x-rays revealed "fluid" and the "horns were worn down."  These x-ray results are not a part of the claims file.  His gait was fairly normal, and on examination he had no effusion, loose body or decreased range of motion.  He also did not show knee laxity.  He was assessed with patellar tendonitis.  In June 1994, he reported occasional knee pain, with occasional instability.  In July 1994, he reported that his knee was "doing well."  

At August 1993, May 1996 and May 2001 periodic National Guard medical examinations the Veteran denied a history of a locked or "trick" knee, and on each occasion he was found to have clinically normal lower extremities.  

A February 1995 VA treatment record noted the Veteran complained of right knee pain along the medial patella.  He was assessed with a possible meniscal tear.  A May 1997 VA x-ray revealed very minimal degenerative changes with nominal narrowing of the medial tibiofemoral compartments, minimal prominence of tibial spines and very minimal spurring.

In January 1998, the Veteran reported an exacerbation of right knee pain after twisting his right knee while walking through the woods.  He reported seeking treatment intermittently for the last year for knee pain, with a negative work-up.  His knee was stable and he had a full range of motion.  He was assessed with osteoarthritis of his right knee.

A private treatment record from Dr. T.T. in June 1999 noted that the Veteran had a torn medial meniscus.  The Veteran also complained of low back pain.  X-rays of his low back were noted to be normal and he was diagnosed with mechanical back pain.  

A July 2000 VA treatment record noted the Veteran needed a statement that he could no longer run due to his right knee disability.  The VA physician noted that the Veteran had right knee swelling when he ran.  The appellant stated that his right knee symptoms began after he twisted his knee stepping into a hole during service.  His medical history was also significant for right knee surgery in 1999 to remove cartilage.  X-rays revealed distal femur sclerosis, and the physician recommended that the Veteran discontinue running to minimize deterioration of his right knee.

In May 2004, the Veteran indicated that while stepping out of a truck he felt sharp low back pain.  He denied any prior back problems.  X-rays were negative for any acute diagnoses.  He was assessed with a lumbar strain.  There is a statement of medical examination and duty status that states that his strained back was incurred in the line of duty while on ACDUTRA.  On a February 2007 health questionnaire for dental treatment the Veteran indicated he had back pain.

By March 2005, the Veteran began indicating on National Guard evaluations that he suffered from right knee and low back pain.

A May 2005 MRI noted lumbar stenosis.  A VA July 2007 treatment record noted that the Veteran had x-rays in 2004 which revealed some mild degenerative changes.  These 2004 x-ray results are not available in the claims file.  During the 2007 treatment the Veteran complained of back pain for four to five years.  He was noted to do strenuous maintenance work for the city and to be involved in the National Guard.  The physical requirements of National Guard service were opined to cause his back pain to increase.

In June 2006, the Veteran was afforded a VA spine examination.  His reported medical history included the May 2004 incident.  He was noted to have been diagnosed with lumbar stenosis by MRI in August 2004.  The examiner opined that it was at least as likely as not that lumbar stenosis was present at the time that a lumbar strain was diagnosed in May 2004.  The opinion did not link stenosis and an injury during ACDUTRA, but instead notes that the Veteran likely suffered from lumbar stenosis in May 2004, and before the strain.

In September 2009, the Veteran was afforded a VA examination which addressed both his right knee and low back claims.  He reported his right knee history as first beginning when he twisted his knee during training in the late 1980s.  He reported having acute swelling and pain at that time, and he was diagnosed with a sprain.  He did not report any other knee injuries.  Regarding his low back, the Veteran noted that his back pain began roughly five years after his right knee was injured and that he believes his back pain developed as a result of his abnormal right knee gait.  He also reported the 2004 incident of back pain when he stepped out of a truck during training.  The examiner opined that it was difficult to determine when the Veteran's lumbar degenerative disease and patellofemoral pain syndrome began, but that he opined that they began somewhere between 1991 and 1993.  The examiner also opined that, regardless when the symptoms began, his diagnoses were related to service.  The examiner additionally opined that the Veteran's right knee disorder did not cause his low back disorder.  The examiner continued: "[the Veteran] being in the service and all the activity he is participating in, as well as his job of maintenance which requires large amounts of lifting, stooping and bending, ahs, therefore, led to a significant progress of his [lumbar] disease."  Thus, the examiner appears to relate the Veteran's lumbar spine disability to cumulative physical activity from years of National Guard service and years of maintenance employment.  

The Veteran was afforded an additional VA spine examination in August 2010.  The examiner referenced the September 2009 examiner's opinion that the Veteran's lumbar stenosis had an estimated onset in the early 1990s.  The Veteran again reported the acute onset of pain resulting from his May 2004 injury.  The examiner diagnosed lumbar degenerative disk disease, and noted that the Veteran had been diagnosed with that disorder in the early 1990s.  The examiner also noted that he could not "locate any imaging to demonstrate what the Veteran's baseline for his condition was prior to his back injury in 2004."  Hence, the examiner stated that he could not determine whether the Veteran's back strain in 2004 permanently worsened his preexisting degenerative disc disease without resorting to mere speculation. 

As noted, concerning ACDUTRA service, service connection is limited to those disabilities which resulted from injury incurred in or aggravated in line of duty while on ACDUTRA.  Thus, regarding the Veteran's low back disorder, a new VA examination is necessary to determine whether his lumbar stenosis resulted from his May 2004 injury (already noted to be in the line of duty), and if not whether the May 2004 injury aggravated a preexisting lumbar disorder.  While the August 2010 VA examination attempted to address the issue of aggravation, the examiner relied on the September 2009 examiner's estimated time of onset of degenerative disc disease (early 1990s) to be the first diagnosis of degenerative disc disease.  Yet, the examiner did not address the April 1999 private x-ray treatment record from Dr. T.T. which showed a normal spine, and which diagnosed the Veteran with mechanical back strain.  

Additionally, regarding the Veteran's claim for service connection for a right knee disorder, the September 2009 VA examiner related a right knee disorder to service based upon the appellant's singular description of a knee injury in 1986.  The Veteran unfortunately did not provide a full medical history, and the examiner does not appear to have not reviewed the claims file (or perhaps missed some evidence as the claims file is lengthy).  For example, the examiner did not show that he considered the Veteran's 1992 right knee injury from a fall from a ladder while he was a civilian and in neither an ACDUTRA nor INACDUTRA status.  As noted above, the September 2009 examiner appears to find that the Veteran's right knee disorder is a result of his cumulative time in service; however, regarding ACDUTRA claims the Board needs to determine whether the Veteran's right knee disorder began as a result of an injury incurred in or aggravated during times  that he was in the line of duty.  The Board finds that the Veteran twisted his right knee during ACDUTRA in July 1986, and the VA examiner should address whether this injury resulted in the Veteran's current right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who provided evaluation and/or treatment pertinent the claims on appeal.  Of particular interest are records regarding treatment for his right knee and lumbar spine prior to 1992 and 2004 respectively (including:  an August 2004 VA MRI of the Veteran's lumbar spine, and a 1999 x-ray from private physician T.T.).  After the Veteran has signed the appropriate releases, any records obtained must be associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  If the examiner who performed the August 2010 VA spine examination is available, he should be requested to review the claims file and his prior report and address the following questions.

* Did the Veteran have a back disorder prior to the May 1994 injury?  If so, what was it?
* If the Veteran had a back disorder prior to the May 2004 injury, is it at least as likely as not that the May 2004 injury permanently aggravated that preexisting back disorder?  
* If the Veteran did not have a back disorder prior to the May 2004 injury, is it at least as likely as not that any currently diagnosed back disorder is related to that injury?

The examiner must provide all opinions based on the results of a review of the medical and lay evidence of record, and sound medical principles.  If the August 2010 examiner is not available, the Veteran should be scheduled for a new examination to be conducted by a neurosurgeon.  In any case, the claims files must be reviewed and the examiner must address the questions presented above.  A complete and fully reasoned rationale must accompany any opinion offered.

In offering any opinion the examiner must specifically address the 1999 private treatment record noting a normal spine findings on x-ray, the 1999 diagnosis of a mechanical back strain, the May 2004 diagnosis of a low back strain, and the September 2009 examiner's arguably contrary opinion that the Veteran's back disability began in the early 1990s.  

3.  The Veteran should also be afforded a VA orthopedic examination to determine the nature and etiology of any diagnosed right knee disorder.  The claims file and a copy of this remand should be provided to the examiner prior to the examination.  Following a review of the claims file and examination of the Veteran, the examining orthopedist must opine whether it is at least as likely as not that any currently diagnosed right knee disorder is related to the appellant's 1986 knee injury during ACDUTRA service.  A complete rationale must be provided for any opinion offered.

4.  After completion of the above and any additional development deemed necessary, the claims should be reviewed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


